DETAILED ACTION
This office action is in response to communication filed on March 23, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1: Claims 1-6 and 14-17 in the reply filed on March 23, 2022 is acknowledged.
The examiner notes that applicant indicates in the response (see Remarks, p. 6) that In view of the above, it is respectfully submitted that unity of invention is shown, and that no additional search burden is imposed by withdrawing the restriction. Accordingly, it is requested that the above restriction be withdrawn.
The examiner submits that the restriction requirement was raised between Groups 1 and 2 for lacking unity of invention as explained in the previous office action (mailed on 01/27/2022), and therefore this restriction is proper.
Moreover, the examiner notes that applicant has not raised a particular error in the restriction, which as indicated in the MPEP: “A traverse is a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The absence of any statement indicating whether the 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Preliminary amendments filed on April 2, 2019, and amendments filed on March 23, 2022 in response to restriction requirement have been entered.
The specification has been amended.
Claims 7-13 and 18-20 have been cancelled.
Claims 1-6 and 14-17 have been examined.

Specification
The disclosure is objected to because of the following informalities:
[0044]: Language “Thus, a virtualization compute layer can operate on top of a physical compute layer. The virtualization compute layer can include …” should read “Thus, a computing layer can operate on top of a physical computing layer. The virtualization computing layer can include …”
[0049]: Language “Such instructions can comprise instructions and data which cause or otherwise configured a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. portions of computer resources used can be accessible over a network …” should read “Such instructions can comprise instructions and data which cause or otherwise configure a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Portions of computer resources used can be accessible over a network …”
[0066]: Language “As depicted in FIG. 7, the acoustic logging tool 600 may be … and capturing acoustic signals at the receiver array 725. The acoustic logging tool 600 may be repositioned in the wellbore a plurality of times in order to collect waveform data at the receiver array 725 for the same target zone 750 but with different shot positions 1-9. In this manner, abundant data for evaluating the target zone of interest 750 may be collected. For example, the transmitter array 725 depicted in FIG. 7 …” should read “As depicted in FIG. 7, the acoustic logging tool 600 may be … and capturing acoustic signals at the receiver array  675. The acoustic logging tool 600 may be repositioned in the wellbore a plurality of times in order to collect waveform data at the receiver array  675 for the same target zone 750 but with different shot positions 1-9. In this manner, abundant data for evaluating the target zone of interest 750 may be collected. For example, the transmitter array  675depicted in FIG. 7 …” in accordance with the items labeled in Fig. 7.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “selecting a target axial resolution based on the size of a receiver array” should read “selecting a target axial resolution based on a size of a receiver array” to provide appropriate antecedence basis.
Claim language “determining a body wave slowness from the extracted dispersion curve” should read “determining [[a]] the body wave slowness from the extracted dispersion curve” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Claim language “applying the self-adaptive weighting function to the frequency domain data of the extracted dispersion curve to generate a weighted dispersion curve” should read “applying the self-adaptive weighting function to 
Claim language “determining a body wave slowness that minimizes the misfit between the weighted dispersion curve and the dispersion model” should read “determining [[a]] the body wave slowness that minimizes a misfit between the weighted dispersion curve and the dispersion model” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language should read “The method of claim 2, further comprising: lowering an acoustic logging tool to a depth in a borehole corresponding to [[a]] the target formation zone” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language should read “The method of claim 3, further comprising: causing the acoustic logging tool to acquire [[a]] the plurality of waveform data sets corresponding to [[a]] the target formation zone, wherein each waveform data set is acquired at [[a]] the different shot position” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim language should read “The method of claim 2, wherein the guided borehole waves are selected from a group consisting of flexural waves, screw waves, and leaky-P waves” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language should read “The method of claim 2, wherein the prior known borehole characteristics are selected from a group consisting of borehole fluid type, borehole .
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
Claim language “at least one processor in communication with the acoustic logging tool, wherein the processor …” should read “at least one processor in communication with the acoustic logging tool, wherein the at least one processor …” to provide appropriate antecedence basis.
Claim language “select a target axial resolution based on the size of a receiver array” should read “select a target axial resolution based on a size of [[a]] the receiver array” to provide appropriate antecedence basis.
Claim language “obtain a plurality of waveform data sets corresponding to a target formation zone, wherein each waveform data set is acquired at a different shot position” should read “obtain [[a]] the plurality of waveform data sets corresponding to [[a]] the target formation zone, wherein each waveform data set is acquired at [[a]] the different shot position” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Claim language “apply the self-adaptive weighting function to the frequency domain data of the extracted dispersion curve to generate a weighted dispersion curve” should read “apply the self-adaptive weighting function to 
Claim language “determine a body wave slowness that minimizes the misfit between the weighted dispersion curve and the dispersion model” should read “determine [[a]] the body wave slowness that minimizes a misfit between the weighted dispersion curve and the dispersion model” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  
Claim language should read “The apparatus of claim 15, wherein the guided borehole waves are selected from a group consisting of flexural waves, screw waves, and leaky-P waves” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  
Claim language should read “The apparatus of claim 15, wherein the prior known borehole characteristics are selected from a group consisting of borehole fluid type, borehole diameter, formation density, compressional slowness, and any combination thereof” to provide appropriate antecedence basis.
Appropriate correction is required.

Examiner’s Note
Claims 1-6 and 14-17 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., improved slowness resolution using borehole guided waves), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 14 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., improved slowness resolution using borehole guided waves), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-6 and 15-17, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brie (US 6654688 B1, IDS record), hereinafter ‘Brie’, in view of Wang (US 20050261835 A1, IDS record), hereinafter ‘Wang’.
Regarding claim 1. 
Brie discloses:
processing of sonic waveform measurements, including guided borehole waves (see col. 1, lines 21-46) to characterize underground formations is presented), the method comprising: 
selecting a target axial resolution based on the size of a receiver array (Fig. 2; col. 2, lines 1-11: a tool used for sonic measurements includes a transmitter and an array of eight spaced receivers; the number of receivers and the distances between them provides the axial resolution employed by the tool); 
obtaining a plurality of waveform data sets corresponding to a target formation zone, wherein each waveform data set is acquired at a different shot position (col. 3, lines 9-19; col. 8, lines 48-57: in multishot STC processing (MSTC), a formation interval is measured multiple times using sub-arrays of the array of receivers; each measurement resulting in an array of sonic waveforms (see Fig. 1; Fig. 3, item 100; col. 3, lines 58-60; see also col. 14, lines 6-19)); 
computing a 2D dispersion semblance map for each waveform data set (col. 8, lines 60-61: each sub-array is processed using Dispersive Slowness Time Coherence (DSTC) processing to obtain a corresponding slowness-time (S/T) plane (see also col. 14, lines 6-19)); 
stacking the 2D dispersion semblance maps to generate a stacked 2D semblance map (col. 8, lines 65-67; col. 15, lines 38-47: the semblances from the various sub-arrays are averaged (stacked) to obtain an average (stacked) S/T plane). 

Brie does not disclose:

extracting a dispersion curve from the stacked 2D semblance map to generate an extracted dispersion curve; and 
determining a body wave slowness from the extracted dispersion curve.

Wang teaches:
“Thus, it is possible to stack in the Fourier domain, and to find semblances so as to identify the best dispersion curve and the formation shear slowness without ever returning to the time domain” ([0114]: stacking can be performed in the frequency domain in order to find semblances to identify the best dispersion curve and consequently the shear slowness (body wave slowness); the semblance being represented over a two dimensional grid of slowness and frequency (see Figs. 7c, 8c, 9c, 10c, 11c; [0125]-[0129])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brie in view of Wang to implement the 2D dispersion semblance map as a slowness-frequency 2D dispersion semblance map; extract a dispersion curve from the stacked 2D semblance map to generate an extracted dispersion curve; and determine a body wave slowness from the extracted dispersion curve, in order to account for dispersion in the frequency domain, while providing easy and quick processing in slowness logging, as discussed by Wang ([0013]-[0014]).

Regarding claim 14. 

An apparatus (Fig. 2; col. 2, lines 1-3: a tool used for sonic measurements is disclosed) comprising: 
an acoustic logging tool having a receiver array (Fig. 2; col. 2, lines 1-11: a tool used for sonic measurements includes a transmitter and an array of eight spaced receivers), the acoustic logging tool configured to acquire a plurality of waveform data sets corresponding to a target formation zone, wherein each waveform data set is acquired at a different shot position (col. 3, lines 9-19; col. 8, lines 48-57: in multishot STC processing (MSTC), a formation interval is measured multiple times using sub-arrays of the array of receivers; each measurement resulting in an array of sonic waveforms (see Fig. 1; Fig. 3, item 100; col. 3, lines 58-60; see also col. 14, lines 6-19)); 
at least one processor (Fig. 2, item 22 – “control unit”) in communication with the acoustic logging tool (col. 2, lines 11-14: tool is in communication with control unit), wherein the processor is coupled with a non-transitory computer-readable storage medium having stored therein instructions (col. 1, lines 5-8; col. 2, lines 15-28: recording and processing of sonic waveforms are performed, which imply the use of memory to store the data and processing instructions) which, when executed by the at least one processor, causes the at least one processor to: 
select a target axial resolution based on the size of a receiver array (Fig. 2; col. 2, lines 1-11: a tool used for sonic measurements includes a transmitter and an array of eight spaced receivers; the number of receivers and the distances between them provides the axial resolution employed by the tool); 
in multishot STC processing (MSTC), a formation interval is measured multiple times using sub-arrays of the array of receivers; each measurement resulting in an array of sonic waveforms (see Fig. 1; Fig. 3, item 100; col. 3, lines 58-60; see also col. 14, lines 6-19)); 
compute a 2D dispersion semblance map for each waveform data set (col. 8, lines 60-61: each sub-array is processed using Dispersive Slowness Time Coherence (DSTC) processing to obtain a corresponding slowness-time (S/T) plane (see also col. 14, lines 6-19)); 
stack the 2D dispersion semblance maps to generate a stacked 2D semblance map (col. 8, lines 65-67; col. 15, lines 38-47: the semblances from the various sub-arrays are averaged (stacked) to obtain an average (stacked) S/T plane). 

Brie does not disclose:
the 2D dispersion semblance map is a slowness-frequency 2D dispersion semblance map;
extract a dispersion curve from the stacked 2D semblance map to generate an extracted dispersion curve; and 
determine a body wave slowness from the extracted dispersion curve.

Wang teaches:
stacking can be performed in the frequency domain in order to find semblances to identify the best dispersion curve and consequently the shear slowness (body wave slowness); the semblance being represented over a two dimensional grid of slowness and frequency (see Figs. 7c, 8c, 9c, 10c, 11c; [0125]-[0129])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brie in view of Wang to implement the 2D dispersion semblance map as a slowness-frequency 2D dispersion semblance map; extract a dispersion curve from the stacked 2D semblance map to generate an extracted dispersion curve; and determine a body wave slowness from the extracted dispersion curve, in order to account for dispersion in the frequency domain, while providing easy and quick processing in slowness logging, as discussed by Wang ([0013]-[0014]).

Claims 2-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brie, in view of Wang, and in further view of Tang (US 20100085835 A1, IDS record), hereinafter ‘Tang’.
Regarding claim 2. 
Brie in view of Wang discloses all the features of claim 1 as described above.
Brie further discloses:
obtaining prior known borehole characteristics (Fig. 3, item 114; col. 4, lines 19-21; col. 5, lines 26-30: inputs to the processing technique include borehole parameters); 
DSTC (processing technique, see Fig. 3, item 130; col. 6, lines 22-28) calculates a dispersion curve (see Table in col. 5) from a flexural mode model computed using the inputs).

Brie does not disclose:
generating a self-adaptive weighting function based on the dispersion model and the extracted dispersion curve; 
applying the self-adaptive weighting function to the frequency domain data of the extracted dispersion curve to generate a weighted dispersion curve;
fitting, using an inversion procedure, the weighted dispersion curve and the dispersion model; and 
determining a body wave slowness that minimizes the misfit between the weighted dispersion curve and the dispersion model.  

	Tang teaches:
“The curve fitting is done by minimizing the following objective function constructed as the misfit error between the theoretical curve and dispersion data … where Sd is the dispersion data calculated from equation (3) and the S is the theoretical dispersion curve given by equation (5). The minimization is done over the frequency range Ω of the measured data. Proper weighting of the data Sd over Ω can also be applied. For example, data points in Sd with exceptionally large fitting errors are considered as outliers and are weighted down, or excluded” ([0029]: curve fitting between a theoretical dispersion curve S and a calculated dispersion curve Sd is performed by applying proper weighting to the data Sd, and minimizing the misfit error between the theoretical dispersion curve S and the weighted dispersion curve Sd; this process being performed as part of the estimation of slowness from the curve fitting (see [0058])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brie in view of Wang, and in further view of Tang, to generate a self-adaptive weighting function based on the dispersion model and the extracted dispersion curve; apply the self-adaptive weighting function to the frequency domain data of the extracted dispersion curve to generate a weighted dispersion curve; fit, using an inversion procedure, the weighted dispersion curve and the dispersion model; and determine a body wave slowness that minimizes the misfit between the weighted dispersion curve and the dispersion model, in order to use an accurate dispersion method while estimating a slowness of the formation, as discussed by Tang ([0008]-[0009]).

Regarding claim 3. 
Brie in view of Wang and Tang discloses all the features of claim 2 as described above.
Brie further discloses:
lowering an acoustic logging tool (Fig. 2) to a depth in a borehole corresponding to a target formation zone (col. 1, lines 14-21; col. 2, lines 1-11: a tool is used for measurements of acoustic/sonic waves that have passed through the formations, the tool including a transmitter and an array of eight spaced receivers (see also col. 3, lines 9-19)).  

Regarding claim 4. 
Brie in view of Wang and Tang discloses all the features of claim 3 as described above.
Brie further discloses:
causing the acoustic logging tool to acquire a plurality of waveform data sets corresponding to a target formation zone, wherein each waveform data set is acquired at a different shot position (col. 3, lines 9-19; col. 8, lines 48-57: in multishot STC processing (MSTC), a formation interval is measured multiple times using sub-arrays of the array of receivers; each measurement resulting in an array of sonic waveforms (see Fig. 1; Fig. 3, item 100; col. 3, lines 58-60; see also col. 14, lines 6-19)).  

Regarding claim 5. 
Brie in view of Wang and Tang discloses all the features of claim 2 as described above.
Brie further discloses:
the guided borehole waves are selected from the group consisting of flexural waves, screw waves, and leaky-P waves (col. 1, lines 21-46: the sonic waves that travel through the formation include flexural waves (see also Wang at [0009] regarding the use of DSTC on flexural waves)).  

Regarding claim 6.
Brie in view of Wang and Tang discloses all the features of claim 2 as described above.
Brie further discloses:
inputs to the processing technique include borehole parameters such as hole diameter).  

Regarding claim 15. 
Brie in view of Wang discloses all the features of claim 14 as described above.
Brie further discloses:
the non-transitory computer- readable storage medium further contains a set of instructions that when executed by the at least one processor, further causes the at least one processor to: 
obtain prior known borehole characteristics (Fig. 3, item 114; col. 4, lines 19-21; col. 5, lines 26-30: inputs to the processing technique include borehole parameters); 
generate a dispersion model based on the prior known borehole characteristics (col. 8, lines 25-31: DSTC (processing technique, see Fig. 3, item 130; col. 6, lines 22-28) calculates a dispersion curve (see Table in col. 5) from a flexural mode model computed using the inputs).
 
Brie does not disclose:
generate a self-adaptive weighting function based on the dispersion model and the extracted dispersion curve; 
apply the self-adaptive weighting function to the frequency domain data of the extracted dispersion curve to generate a weighted dispersion curve; 

determine a body wave slowness that minimizes the misfit between the weighted dispersion curve and the dispersion model.  

	Tang teaches:
“The curve fitting is done by minimizing the following objective function constructed as the misfit error between the theoretical curve and dispersion data … where Sd is the dispersion data calculated from equation (3) and the S is the theoretical dispersion curve given by equation (5). The minimization is done over the frequency range Ω of the measured data. Proper weighting of the data Sd over Ω can also be applied. For example, data points in Sd with exceptionally large fitting errors are considered as outliers and are weighted down, or excluded” ([0029]: curve fitting between a theoretical dispersion curve S and a calculated dispersion curve Sd is performed by applying proper weighting to the data Sd, and minimizing the misfit error between the theoretical dispersion curve S and the weighted dispersion curve Sd; this process being performed as part of the estimation of slowness from the curve fitting (see [0058])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brie in view of Wang, and in further view of Tang, to generate a self-adaptive weighting function based on the dispersion model and the extracted dispersion curve; apply the self-adaptive weighting function to the frequency domain data of the extracted dispersion curve to generate a weighted dispersion curve; fit, using an inversion procedure, the weighted dispersion curve and the 

Regarding claim 16. 
Brie in view of Wang and Tang discloses all the features of claim 15 as described above.
Brie further discloses:
the guided borehole waves are selected from the group consisting of flexural waves, screw waves, and leaky-P waves (col. 1, lines 21-46: the sonic waves that travel through the formation include flexural waves (see also Wang at [0009] regarding the use of DSTC on flexural waves)).  

Regarding claim 17. 
Brie in view of Wang and Tang discloses all the features of claim 15 as described above.
Brie further discloses:
the prior known borehole characteristics are selected from the group consisting of borehole fluid type, borehole diameter, formation density, compressional slowness, and any combination thereof (Fig. 3, item 114; col. 4, lines 19-21; col. 5, lines 26-30: inputs to the processing technique include borehole parameters such as hole diameter).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D. Close, D. Cho, F. Horn, and H. Edmundson; The Sound of Sonic: A Historical Perspective and Introduction to Acoustic Logging, CSEG RECORDER (May 2009).
Reference discloses a breve history of sonic logging.
Bose; Sandip et al., US 20090067286 A1, DISPERSION EXTRACTION FOR ACOUSTIC DATA USING TIME FREQUENCY ANALYSIS
Reference discloses extraction of slowness from acoustic waves measured by a sonic tool, while employing stacking, computing semblance and obtaining dispersion curves.
Tang, Xiao Ming, US 20040001389 A1, Method and apparatus for determining earth formation shear-wave transverse isotropy from borehole stoneley-wave measurements
Reference discloses weighting slowness curves for determination of formation shear velocity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857